


EXHIBIT 10.2
[bsclogo.gif]


February 24, 2013


Joseph Fitzgerald
ADDRESS LINE
ADDRESS LINE


Dear Joe,


Congratulations! I am pleased to inform you that the Executive Compensation and
Human Resources Committee of the Board of Directors has approved compensation
adjustments in connection with your 2013 performance and your promotion to the
position of Executive Vice President and President Rhythm Management reporting
to Michael Mahoney, President and Chief Executive Officer, effective February
24, 2014. As part of this promotion, you will continue to be a member of Boston
Scientific's Executive Committee. The terms and conditions of your promotion are
as follows:


BASE SALARY
Base salary for this position will be $17,692.31 currently payable bi-weekly
(less withholding for taxes and other applicable deductions), equivalent to
$460,000.06 on an annualized basis.  Your performance and compensation will
generally be reviewed on an annual basis during the normal executive review
process.  The Boston Scientific performance year currently runs from January 1st
through December 31st of each year. Your 2014 performance and base salary will
be reviewed during the normal executive review process expected to commence in
the first quarter of 2015.


ANNUAL BONUS PLAN
You will continue to be eligible to participate in the Boston Scientific
Corporation Annual Bonus Plan subject to and in accordance with its terms. The
Annual Bonus Plan provides employees with the opportunity for a variable
financial incentive in recognition of performance in a given performance year. 
Starting with the 2014 Annual Bonus Plan, your annual target incentive will
increased from 60% of base salary to 70% of base salary.  Your actual award will
be based on your achievement of individual goals and the company's achievement
of corporate/business performance goals.  Under the current plan, you would have
to be an active employee on the date of payment to receive any award pay-out
under the plan


ANNUAL AND PROMOTIONAL EQUITY:
Your 2014 annual equity incentive award, inclusive of a promotional equity
award, has a total value of $1,250,000.00 on the date of grant per Boston
Scientific’s Long Term Incentive Program. The effective date of grant is
February 24, 2014, the date that the 2014 annual equity incentive awards are
made to other senior executives of Boston Scientific. The 2014 program provides
for a mix of performance shares, non-qualified stock options, and deferred stock
units.
 
Thereafter, you would continue to be eligible for consideration for an annual
equity incentive award subject to and in accordance with the terms of Boston
Scientific’s Long Term Incentive Program during the normal executive review
process. An award would depend on both company and individual performance. The
target value for your level is evaluated annually by the Compensation Committee
of the Boston Scientific Board of Directors.


In all other respects, your compensation, benefits and the current terms and
conditions of your employment remain in effect. Please sign this letter and the
enclosed Agreement Concerning Employment and return it to Wendy Carruthers by
March 1, 2014.












--------------------------------------------------------------------------------










Joe, we look forward to your contributions and continued success with Boston
Scientific.


Sincerely,


/s/ Michael Mahoney


Michael Mahoney
President and Chief Executive Officer










/s/ Joseph Fitzgerald                     2/27/14    
Joseph Fitzgerald                             Date






